DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-12, and 20, in the reply filed on 1-19-2021 is acknowledged.

Status of Claims
The present Office Action is responsive to the reply filed on 1-19-2021. As directed, Applicant has elected Group 1 which includes claims 1-12 and 20, no additional claims have been cancelled, no additional claims have been added, and claims 13-19 are withdrawn from consideration. Thus, claims 1-12 and 20 are pending in the current application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present application, the following claims recite a broad range followed by a narrow range:
-Claim 3 recites the broad recitation “at least 80%” in lines 1-2, and the claim also recites “preferably at least 90%, more preferably 95%” in line 2, which is a narrower statement of the range/limitation. 
-Claim 4 recites the broad recitation “between 5 nm and 150 nm” in line 2, and the claim also recites “preferably between 50 nm and 150 nm” in line 2, which is a narrower statement of the range/limitation.
-Claim 5 recites the broad recitation “about 3 At%” in line 2, and the claim also recites “preferably less than about 2 At%, more preferably less than about 1 At%” in line 2, which is a narrower statement of the range/limitation.
-Claim 8 recites the broad recitation “at least 50%” in lines 1-2, and the claim also recites “preferably at least 55%” in line 2, which is a narrower statement of the range/limitation.
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 7 recites the limitation "said second layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 7 depends from claim 1, and the “second layer” is not introduced until claim 6.
For purposes of examination, claim 7 will be interpreted to depend from claim 6 so that the claim limitation has proper antecedent basis.
Claim 8 recites the limitation "said second layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 8 depends from claim 1, and the “second layer” is not introduced until claim 6.
For purposes of examination, claim 8 will be interpreted to depend from claim 6 so that the claim limitation has proper antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10, 12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bromley-Davenport (WO 2008/146022).
Regarding claim 1, Bromley-Davenport (‘022) discloses a dispenser device (10) for dispensing a medicament (page 5, lines 23-24; Fig. 1), the device (10) comprising at least one component having a coating that comes into contact with the medicament during storage or use 
Regarding claim 2, Bromley-Davenport (‘022) discloses the dispenser device according to claim 1, as discussed above.
Bromley-Davenport further discloses the dispenser device (10) wherein the carbon layer comprises 10 At% hydrogen or less (page 2, lines 17-24 further indicate that the hydrocarbon moieties used as a precursor for the seal surface modification are fluorinated to achieve fluorocarbon moieties, thus the fluorocarbon moieties of the base layer used as an interface for the coating layer contain no hydrogen).  
Regarding claim 3, Bromley-Davenport (‘022) discloses the dispenser device according to claim 1, as discussed above.
Bromley-Davenport further discloses the dispenser device (10) wherein crosslinking in said carbon layer (the surface modified fluorocarbon layer) is at least 80%, preferably at least 90%, more preferably at least 95% (page 2, lines 17-24 further indicate that the hydrocarbon 
Regarding claim 6, Bromley-Davenport (‘022) discloses the dispenser device according to claim 1, as discussed above.
Bromley-Davenport further discloses the dispenser device (10) wherein the coating (fluorinated surface modification obtained from the steps described on page 2, lines 17-24 then coated with a polymer as discussed on page 4, lines 8-9) comprises a second layer which comes into contact with the medicament during storage or use of the device (page 4, lines 8-10 describes the additional step of coating the fluorocarbon layer with a polymer coating via plasma polymerization).  
Regarding claim 7, Bromley-Davenport (‘022) discloses the dispenser device according to claim 6, as discussed above.
Bromley-Davenport further discloses the dispenser device (10) wherein said second layer is a polymer layer (page 4, lines 8-10 describes the additional step of coating the first layer with a polymer coating via plasma polymerization).  
Regarding claim 8, Bromley-Davenport (‘022) discloses the dispenser device according to claim 6, as discussed above.
Bromley-Davenport further discloses the dispenser device (10) wherein crosslinking in said second layer is at least 50%, preferably at least 55% (page 10, lines 19-20 indicate that CF4 is a suitable monomeric gas for plasma polymerization, note this gas contains no hydrogen, so cross-linking between the fluorine and carbon moieties is maximized; page 11, lines 9-22 explain 
Regarding claim 9, Bromley-Davenport (‘022) discloses the dispenser device according to claim 1, as discussed above. 
Bromley-Davenport further discloses the dispenser device (10) wherein the device is in the form of a pressurized dispenser device which dispenses the medicament in a carrier fluid (claim 1, lines 1-3).
Regarding claim 10, Bromley-Davenport (‘022) discloses the dispenser device according to claim 1, as discussed above.
Bromley-Davenport further discloses the dispenser device (10) wherein the component (elastomeric seal) is a polymeric component (claims 17 and 18 outline that the elastomeric seal is nitrile rubber or EPDM). 
Regarding claim 12, Bromley-Davenport (‘022) discloses the dispenser device according to claim 1, as discussed above.
Bromley-Davenport further discloses the dispenser device (10) wherein the medicament is an inhalation medicament (page 1, lines 8-12, the device is an inhaler).  
Regarding claim 20, Bromley-Davenport (‘022) discloses a dispenser device (10) for dispensing a medicament (page 5, lines 23-24), the device (10) comprising at least one component having a coating on at least one surface thereof (page 1, line 26 through page 2, lines 1-5 describes various elastomeric seals that are used within the can body 16 to seal against the valve system, these elastomeric seals absorbing up to 10% of the dispensed medicament; page 2, lines 17-24 and page 4, lines 8-9 go on to explain that the elastomeric seals will be surface modified and coated to prevent medicament loss), the coating comprising a carbon base layer .
Claims 1, 4-5, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bromley-Davenport (WO 2011/10451).
Regarding claim 1, Bromley-Davenport (‘541) discloses a dispenser device (10) for dispensing a medicament (claim 15, line 1; Fig. 1), the device (10) comprising at least one component (can body 16 or 50; Figs. 1-2) having a coating that comes into contact with the medicament during storage or use of the device (10) on at least one surface thereof (claim 15, lines 1-3; claim 1, lines 1-4; page 3, lines 22-24 outline the coating of the can body), the coating comprising a cross-linked non-diamond like carbon layer comprising 50 At% hydrogen or less and having an interface with the underlying surface of the component (16 or 50; Figs. 1-2) (page 14, lines 9-12 outline the use of unsaturated fluorocarbons as the coating precursor which are converted into metal-fluoride moieties).
Regarding claim 4, Bromley-Davenport (‘541) discloses the dispenser device according to claim 1, as discussed above.
Bromley-Davenport further discloses that the carbon coating layer has a thickness of between 5nm and 150nm, preferably between 50nm and 150nm (page 5, lines 14-21 describes 
Regarding claim 5, Bromley-Davenport (‘541) discloses the dispenser device according to claim 1, as discussed above.
Bromley-Davenport further discloses a coating step wherein the carbon layer comprises less than about 3 At %, preferably less than about 2 At %, more preferably less than about 1 At % oxygen as measured by XPS (page 4, lines 2-9 suggests that coating should be done without the presence of oxygen because it has deleterious effects on the carbon coating layer).
Regarding claim 9, Bromley-Davenport (‘541) discloses the dispenser device according to claim 1, as discussed above.
Bromley-Davenport further discloses the dispenser device (10) in the form of a pressurised dispenser device which dispenses the medicament in a carrier fluid (page 1, lines 3-11; Fig. 1).  
Regarding claim 10, Bromley-Davenport (‘541) discloses the dispenser device according to claim 1, as discussed above.
 Bromley-Davenport further discloses the dispenser device (10) wherein the at least one component (16 or 50; Figs. 1-2) is a metallic component (page 3, lines 10-21 describe preferred methods of coating a metallic component, and specifically use the can body as an example of such a component).  
Regarding claim 11, Bromley-Davenport (‘541) discloses the dispenser device according to claim 1, as discussed above.

Regarding claim 12, Bromley-Davenport (‘541) discloses the dispenser device according to claim 1, as discussed above.
Bromley-Davenport further discloses the dispenser device (10) wherein the medicament is an inhalation medicament (page 1, lines 3-11; Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785